Citation Nr: 1449213	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder (various claimed as skin ulcer, skin rash, and chloracne), also claimed due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, also claimed secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claims were previously before the Board and remanded several times for further development in July 2010, September 2012, and July 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has various skin conditions due to his exposure to Agent Orange and other environmental factors during his service in Vietnam.  He claims symptoms of numbness and tingling in his hands that he believes are either related directly to his military service, to include exposure to Agent Orange, or in the alternative a side-effect of the various skin medications he has taken through the years.  During the pendency of this appeal, the Veteran was awarded service-connection for diabetes mellitus, type II.  His representative now asserts an alternative theory that his peripheral neuropathies of the bilateral upper extremities are due to or aggravated by his service-connected diabetes.  The RO/AMC should ensure proper notice is sent to the Veteran, to include the evidence necessary to substantiate a claim of entitlement to service connection claimed secondary to another service-connected disability.  

These claims have been remanded several times by the Board in attempts to get adequate medical opinions.  Unfortunately, the medical opinions currently of record are still inadequate and still in non-compliance with the Board's prior remand instructions as set forth in July 2010, September 2012, and July 2013 prior Board remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims were also previously remanded to afford the Veteran an opportunity to provide private treatment records or, in the alternative, signed release forms for the VA to obtain his private treatment records.  The Veteran has provided medical opinions from Dr. Bouier and Dr. Harris throughout the pendency of this appeal indicating ongoing treatment from them for these conditions as well as opinions that these conditions, both his skin and peripheral neuropathy, are related to his military service.  For example, Dr. Bouier submitted a statement in April 2013 that the Veteran's peripheral neuropathy and rash are "possibly" related to Agent Orange exposure.  He submitted a statement from Dr. Harris received by the VA in July 2013 indicating the Veteran's numerous skin conditions and peripheral neuropathies are likely related to service.  Neither of these statements contained treatment records, a detailed rationale, or any other context in which the opinions were based.  The Veteran did not provide treatment records from these physicians, but in August 2014 he provided signed release forms authorizing VA to obtain these records.  In light of the relevancy of these records to the claims on appeal, the RO/AMC must make efforts to obtain these records.  The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from February 2014 to the present.

The claims file includes a reference to benefits received by the Veteran from the Social Security Administration (SSA).  It is unclear the type of benefits received by the Veteran, but the RO/AMC should inquire as to whether there are records with the SSA in connection with an application or award of disability benefits.  These records, to the extent they exist, must be obtained and associated with the claims folder.

The Veteran asserts several alternative theories for entitlement to service connection.  He claims his skin conditions and peripheral neuropathies of the bilateral upper extremities are directly related to his service in Vietnam, to include Agent Orange exposure.  To that extent, the Board noted the Veteran's DD-214 confirms receipt of, among other things, a combat infantry badge and confirmation of Vietnam service.  In light of his combat service, his lay assertions of the environmental exposures in Vietnam are to be presumed as they are consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Additionally, his exposure to Agent Orange herbicides is presumed in light of his service.  See 38 C.F.R. § 3.307 (2013).

He further claims decade-long issues with his skin where he was prescribed various medications.  With regard to his peripheral neuropathy, the Veteran alternatively claims his hand numbness began in the 1990s after using various medications for his skin problems.  The Veteran was also service-connected for diabetes mellitus, type II, in a November 2012 rating decision.  Thus, his representative argues his peripheral neuropathy could have been caused or aggravated by his diabetes.

As noted above, the Veteran's claims have been remanded several times to afford the Veteran an adequate examination taking into account all the Veteran's contentions, lay assertions, and circumstances of service.  As a result, the Veteran was afforded a VA examination in September 2010 with addendum opinions provided in November 2012, August 2013, October 2013, and February 2014.  The Veteran was also afforded a diabetic peripheral neuropathy examination in June 2013.  Although there are many opinions of record, the Board still finds them inadequate to base a decision on here and still non-responsive to the Board's prior remand instructions.

The claims were initially remanded in July 2010 because the Veteran had not been afforded a VA examination at all to determine diagnoses and etiology of his claims.  The initial VA examination provided in September 2010 was found inadequate in the Board's prior September 2012 remand because the examiner merely found the Veteran's skin conditions, which do not include chloracne, not presumptively associated with Agent Orange exposure.  The examiner did not opine whether the conditions were related to the Veteran's military service in light of his lay descriptions of in-service symptoms and symptoms since service.  The examiner also found electrodiagnostic evidence of neuropathy of the upper extremities, but found the neuropathy "mainly demyelination, which is most probably secondary to alcohol abuse."  The examiner did not address whether the Veteran's neuropathy was aggravated by the Veteran's skin medications.

The subsequent medical opinions that resulted from the Board's September 2012 and July 2013 remands are largely identical to the opinion rendered by the September 2010 VA examination and, therefore, similarly inadequate.  The August 2013 examiner once again noted no medical studies linking any of the Veteran's skin conditions to Agent Orange exposure and therefore could not resolve the matter without resorting to mere speculation.  The examiner once again did not address etiology in light of the Veteran's lay contentions of symptoms since service and other environmental factors in Vietnam.  With regard to peripheral neuropathy, the August 2013 VA examiner noted the 2008 electrodiagnostic testing and again indicated the Veteran's neuropathy was due to alcohol abuse and not secondary to skin medications or Agent Orange exposure.  The 2013 VA examiner did not address whether the Veteran's upper extremity peripheral neuropathy was aggravated by skin medications or Agent Orange exposure.

The examiner provided addendum opinions in October 2013 (merely indicating the claims file was reviewed) and February 2014, but these addendum opinions do not cure the inadequacies.  In February 2014, the VA examiner opined that the Veteran's skin condition pruritus was most likely from neuropathy, and other skin conditions to include pigmented purpura and xerosis were not due to service because there was no treatment in service or documented treatment for decades.  Herbicide exposure was also ruled out as a possible nexus by the examiner, referencing the lack of medical literature supporting such causation.  Once again, the examiner failed to address the Veteran's lay contentions of continuous symptoms since service.  Also significant, none of the VA medical examiners addressed or reconciled the positive opinions rendered by the Veteran's private physicians.

As an aside, the Veteran was afforded a VA diabetic peripheral neuropathy examination in June 2013 in conjunction with an unrelated claim.  Therein, the examiner found that the Veteran's current peripheral neuropathy, to include the upper extremities, was "less likely as not caused by his diabetes."  This examiner did not address whether the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes mellitus, type II.

A disability proximately caused or aggravated by another service-connected disability shall be service connected.  38 C.F.R. § 3.310.

Regrettably, the claims must once again be remanded to afford the Veteran new VA examinations where examiners should be directed to give complete opinions with detailed rationale responsive to all the Board's directives as outlined below.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities secondary to his service-connected diabetes mellitus, type II.  In light of release forms provided by the Veteran, the RO/AMC must make efforts to obtain private treatment records from Dr. Bouier and Dr. Harris.  The RO/AMC should also obtain VA outpatient treatment records from the VAMC in Detroit, Michigan and associated outpatient clinics from February 2014 to the present.  All efforts to obtain VA records should be fully documented.  

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a dermatological VA examination to determine the nature and etiology of any and all skin conditions found. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

Based on the examination and review of the records, the examiner should itemize all diagnoses found and, as to each diagnosis, render an opinion as to each of the following:

(a) As to each skin diagnosis found, whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis is attributable to the Veteran's military service in light of private medical opinions of record, the Veteran's described in-service symptoms, the Veteran's described continuous symptoms since service, exposure to environmental factors in Vietnam (to include, but not limited to, Agent Orange herbicide exposure), and the Veteran's combat duty in Vietnam. 
   
(b)  As to each skin diagnosis found, whether it is at least as likely as not (50 percent probability or more) caused or aggravated by the Veteran's peripheral neuropathy or any other service-connected disability, in light of medical treatment records indicating pruritus due to neuropathy.  
   
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a neurological VA examination to determine the nature and etiology of any and all skin upper extremity neurological abnormalities found, to include peripheral neuropathy of the upper extremities. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

Based on the examination and review of the records, the examiner should itemize all diagnoses found and, as to each diagnosis, render an opinion as to each of the following:

(a) As to each diagnosis found, whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis is attributable to the Veteran's military service in light of private medical opinions of record, the Veteran's described in-service symptoms, the Veteran's described symptoms since service, exposure to environmental factors in Vietnam (to include, but not limited to, Agent Orange herbicide exposure), and the Veteran's combat duty in Vietnam.

(b)  As to each diagnosis found, whether it is at least as likely as not (50 percent probability or more) caused or aggravated by the Veteran's skin medications, diabetes mellitus, type II, or any other service-connected disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

5. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

